Citation Nr: 0607124	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from July 1942 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied reopening of the claim for service 
connection for a respiratory disorder.


FINDINGS OF FACT

1.  In an April 1999 rating decision, the RO denied 
entitlement to service connection for a respiratory 
condition.  The veteran was notified of the decision and his 
appeal rights by letter dated in April 1999.  The veteran did 
not appeal the decision and the decision became final.  

2.  The evidence submitted since the April 1999 rating 
decision does not bear directly and substantially upon the 
issue at hand, is cumulative or redundant, and by itself or 
in connection with the evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a respiratory disorder has not been 
received, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A(f), 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May and July 
2003, a rating decision in June 2001, a statement of the case 
in September 2002, and a supplemental statement of the case 
in June 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In July 2004, he wrote that he had no additional information.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.  Pertinent legal criteria
A.  Finality and Materiality

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2003).  Absent an appeal, a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all VA field offices as to 
conclusions based upon evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103).  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  With regard to a claim which has been 
disallowed, the claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
2002).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 has been amended, and 
that the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change is not applicable in the present case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

B.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).


III.  Facts and Analysis

In October 2000, the veteran filed a claim for service 
connection for a respiratory disorder which had been 
previously denied.  The veteran, in essence, contends that 
the evidence he has submitted is new and material, warranting 
reopening and a grant of his claim for service connection for 
a respiratory disorder.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). 

A review of the record finds that entitlement to service 
connection for a respiratory infection was denied in June 
1954.  The evidence considered consisted of service medical 
records which were negative for complaints, findings, or 
diagnosis of a respiratory disorder and showed a negative 
chest x-ray in January 1946.  Private medical records 
included a statement from Dr. R.O. Russell that the veteran 
had been treated for an acute upper respiratory infection in 
September 1946 and February 1954.  The veteran had been 
notified of the rating decision and his appeal rights in a 
June 1954 letter.  He did not file a timely appeal and the 
rating decision became final.  

The veteran subsequently filed another claim for a 
respiratory condition in July 1997 and submitted a statement 
from his private medical doctor pertaining to a July 1997 
examination with diagnoses of severe COPD and asthmatic 
bronchitis that were long standing.  Additional evidence 
considered with the claim included private medical records 
that showed treatment of the veteran since May 1981 and 
diagnoses of severe asthma and chronic obstructive pulmonary 
disease (COPD).  The records also noted that the veteran had 
a history of smoking of approximately 35 years.  

Treatment records from Southeast Alabama Medical Center show 
a long history of COPD and asthmatic bronchitis; no treatment 
for a respiratory condition is shown.  VA outpatient 
treatment records for June and July 1983 show treatment for 
COPD.  When hospitalized in 1986 at a VA Medical Center for 
treatment of an unrelated disorder, the discharge summary 
included diagnoses of pulmonary emphysema and an upper 
respiratory infection.  A July 1998 lay statement from the 
veteran's sister noted that the veteran had been hospitalized 
at a VA medical center in 1958 for tuberculosis.  Also 
received was a negative reply to a request for records from 
Temple VA Medical Center.  The RO determined in a September 
1998 rating decision that new and material evidence 
sufficient to reopen the claim had not been submitted and 
notified the veteran of the decision and his appeal rights.  
He did not appeal the decision and thus, it became a final 
decision.  

After review of VA treatment reports from January to November 
1998, the RO denied entitlement to service connection for a 
respiratory condition in an April 1999 rating decision on the 
merits.  These VA treatment reports show treatment for an 
acute exacerbation of COPD, treatment for an upper 
respiratory infection, and x-ray findings of pulmonary 
emphysema.  The RO notified the veteran of the decision and 
his appeal rights.  He did not appeal the decision and thus, 
it became a final decision.  

In October 2000 the veteran sought to reopen his claim for a 
respiratory condition.  
The last final decision in that issue was an April 1999 
rating decision.  The evidence received into the record since 
the April 1999 rating decision includes statements from the 
veteran, VA outpatient treatment records from January 1999 to 
October 2000 and from December 2000 through March 2004, 
private treatment records from Dr. R.D.C. for the period from 
March 1999 through January 2001, a reply from Temple VA 
Medical Center that the veteran was not in the system, and 
private medical records from Dr. R.A.L. for the period from 
September through August 2003. 

The Board has reviewed the evidence submitted subsequent to 
the April 1999 rating decision, in the context of all the 
evidence of record.  The pertinent VA treatment records and 
the private medical records show diagnoses of and treatment 
for respiratory disorders to include chronic COPD, 
bronchitis, asthma and chronic air flow obstruction.  
Diagnosis and treatment of a chronic respiratory disorder 
beginning years after service was known at the time of the 
RO's April 1999 decision.  Therefore, this evidence is 
cumulative of evidence previously considered and is not new 
for purposes of reopening the claim.  Moreover, these records 
do not link the condition with service and are not material 
evidence since they are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
This evidence is essentially cumulative of the diagnoses of 
post-service COPD, asthma, and bronchitis considered at the 
time of the April 1999 decision.  38 C.F.R. § 3.156.  

The veteran's statements as to treatment in service and 
shortly after service for a respiratory disorder, and his 
description of current symptoms and the effect on his daily 
activities are cumulative of the evidence of record at the 
time of the April 1999 decision.  Although a layperson's 
observations are competent evidence, there is no evidence 
that the veteran has the necessary medical training to 
provide a medical opinion.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under § 5108).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Therefore this evidence is cumulative 
and not new and material.  The veteran is competent to report 
that on which he has personal knowledge, but the record does 
not show that he has the necessary medical training and/or 
expertise to provide a medical opinion.  Consequently, his 
statements are cumulative in nature, do not qualify as 
material evidence and are insufficient to reopen the claim.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Upon review, the Board observes that the additional evidence 
submitted since the RO's final April 1999 rating decision 
does not show that the veteran had a chronic respiratory 
disorder in service or provide medical evidence relating a 
post service respiratory disorder to service.  The Board 
finds that the evidence submitted by the appellant in his 
attempt to reopen his claim of entitlement to service 
connection for a respiratory disorder, when viewed with that 
submitted prior to the April 1999 rating decision, is not new 
and material evidence as defined by the applicable 
regulation.  The evidence is either duplicative or cumulative 
of previously submitted evidence or does not bear directly 
and substantially upon the specific matter under 
consideration.  Therefore, the Board finds that such evidence 
is not so significant that it must be addressed in order to 
decide fairly the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has not been 
received and the claim is not reopened.  See 38 C.F.R. § 
3.156(a) (2001).


ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for a respiratory disorder 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


